Citation Nr: 0716650	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-32 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

Entitlement to a rating in excess of 20 percent for residuals 
of trauma to the thoracic and lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1986 to 
February 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1993 rating decision.  The veteran expressed 
disagreement with this decision in September 1993, and a 
statement of the case was issued in July 1995.  The appeal 
was perfected in August 1995.  


FINDINGS OF FACT

1.  The evidence shows range of motion in the lumbar spine of 
at least 60 degrees.

2.  The evidence has shown moderate limitation of motion of 
the dorsal spine.

3.  The evidence fails to show a severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

4.  The evidence fails to show severe IVDS manifested by 
recurring attacks, with only intermittent relief

5.  The evidence fails to show that bed rest has been 
prescribed to treat incapacitating episodes of back pain.

CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent rating for 
residuals of trauma to the lumbar spine are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code (DC) 5292, 5293, 5295, 5237, 5243 ( as 
in effect prior to September 2002, and since).

2.  Criteria for a separate 10 percent rating for limitation 
of motion of the dorsal spine have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 
5291 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In this case, service medical records, and the veteran's 
recounted history, reflect that he sustained an injury to his 
thoracic area when he was pinned between a heavy truck and a 
steel building in August 1989.  Thereafter the veteran was 
noted to be having trouble dressing and moving his arms and 
trunk; although X-rays failed to show any fractured ribs.  
Several weeks after the accident, the veteran had forward 
flexion to 60 degrees and extension to 20 degrees.  A month 
after the incident, the veteran had forward flexion to 85 
degrees and extension to 30 degrees.  At a physical 
evaluation board hearing in November 1989, it was noted that 
the veteran had pain in the middle and upper-middle portions 
of his back following his accident; the veteran was placed on 
convalescent leave, but he continued to have back pain upon 
his return and physical therapy did not relieve the pain.  
The veteran was diagnosed with thoracic and thoracolumbar 
back pain.

During the course of this appeal, the criteria for evaluating 
disabilities of the spine changed twice.  The first occurred 
in September 2002, and the second in September 2003.  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

The veteran's disability is currently rated at 20 percent.  
Under DC 5295, in effect prior to September 2003, a 20 
percent rating is assigned for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; while a 40 
percent rating is assigned for a severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

While the veteran has complained about muscle spasms and back 
pain throughout the course of his appeal, the medical 
evidence, including both treatment records and VA examination 
reports, fails to show symptoms sufficient to warrant a 
rating in excess of 20 percent rating under this rating 
criteria.

There is no evidence that the spine lists to the opposite 
side.  For example, at the veteran's most recent VA 
examination in March 2006, the examiner noted normal 
curvature of the lumbosacral spine.  Normal curvature was 
also noted at several other examinations.  There is also no 
evidence of a positive Goldthwaite's sign in any of the 
medical evidence.  Similarly, the evidence fails to show 
marked limitation of forward bending in standing position as 
the veteran demonstrated 90 degrees of forward flexion in 
March 2006.  The medical evidence also fails to describe any 
loss of lateral motion.  As such, a rating in excess of 20 
percent is not available under this rating code.

Spinal disabilities may also be rated based on limitation of 
motion.  Under the criteria in effect at the time the veteran 
filed his claim, separate ratings were available based on 
limitation of motion of different spinal segments.  The 
lumbar spine was rated under Diagnostic Code 5292; with a 20 
percent evaluation assigned for moderate limitation of 
motion, and a 40 percent evaluation assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292.  The 
dorsal spine was rated under 38 C.F.R. § 4.71a, DC 5291, with 
a noncompensable rating assigned where limitation of motion 
is slight, and a 10 percent rating assigned for either 
moderate or severe limitation of motion.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the old criteria are less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  Looking at these figures (again, for guidance), 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).

During the course of his appeal, the range of motion of the 
veteran's lumbar spine has been measured on a number of 
occasions:

At a VA examination in December 1993, the veteran had full 
motion in his back.
At a VA examination in February 1996, the veteran had 70 
degrees of flexion and 35 degrees of extension in his lumbar 
spine (although the veteran verbally stated discomfort with 
range of motion testing of the lumbar spine).  At a VA 
examination in August 2001, the veteran had 60 degrees of 
forward flexion and side-bend to 20 degrees.  The thoracic 
spine had 5 degrees of flexion, 0 degrees extension, and 10 
degrees of side-bending.  At VA examinations in July 2002 and 
November 2003, the veteran displayed 70 degrees of forward 
flexion.  Additionally, at the November 2003 examination, the 
examiner opined that the ranges of motion demonstrated by the 
veteran were normal for a man of his size and weight.  At a 
VA examination in March 2006 the veteran had forward flexion 
from 0 to 90 degrees with pain beginning at 60 degrees.  

While the range of motion of the veteran's back has been 
measured on a number of occasions during the course of his 
appeal, the veteran has always had forward flexion to at 
least 60 degrees, even with pain.  Additionally, at his most 
recent examination in March 2006, the veteran had full 
forward flexion to 90 degrees.  Even when the veteran's 
forward flexion was limited to 70 degrees in November 2003, 
it was noted by the examiner that this range of motion was 
normal for someone of the veteran's size.  As such, the 
preponderance of medical evidence fails to show that the 
veteran has even moderate limitation of motion of the lumbar 
spine under the old criteria; and a rating in excess of 20 
percent is therefore not available based on the old criteria 
for limitation of motion of the lumbar spine. 

With regard to the dorsal spine (also known as the thoracic 
spine), it was noted at the veteran's February 1996 VA 
examination that the veteran had a history of mechanical 
thoracic pain, and there was a verbal expression of 
discomfort with manipulation of the spine.  At a VA 
examination in August 2001, the veteran's thoracic spine had 
only 5 degrees of flexion, 0 degrees extension, and 10 
degrees of side-bending.  While additional treatment records 
show near full range of motion for the thoracolumbar spine, 
the August 2001 examination may be considered to have 
demonstrated a moderate limitation of motion of the dorsal 
spine.  As such, a 10 percent rating is warranted under 
38 C.F.R. § 4.71a, DC 5291.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees, or when the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees; a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees, or when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; and a 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2006).  

As noted above, the veteran demonstrated ranges of motion 
between 60 and 90 degrees during the course of his appeal, 
including a showing of normal motion at his most recent VA 
examination in 2006.  As such, a higher rating under this 
criteria is not warranted.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the 
veteran was noted to have pain during range of motion testing 
at his most recent VA examination, the pain only began after 
60 degrees of flexion.  Additionally, the examiner indicated 
that there was no evidence of lack of endurance, fatigue, 
incoordination, or weakness with repetitive motion.  The 
veteran had a normal gait without assistance in February 
1996, and was able to walk on his heels and toes.  In August 
2001, he walked without evidence of a limp and got on and off 
the examining table with ease.  In November 2003, the veteran 
again had a normal gait and it was noted that he could stand 
up, sit down and get up off the table without particular 
difficulty.
As such, the evidence fails to show that an additional rating 
is warranted. 

The rating criteria also provides that in addition to the 
orthopedic manifestations of a spinal disability, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment should be rated 
separately.

While the veteran has complained about radiating pain 
throughout the course of his appeal, the objective medical 
evidence has failed to show a neurological disability.

In February 1996, the veteran complained that muscle spasms 
in his back triggered radiation of pain into his right hip 
and leg.  However, the examiner noted that there was no 
evidence of neurological involvement found upon examination.

In August 2001, the veteran complained that he occasionally 
experienced numbness in his legs, but upon examination, no 
sensory or motor deficits were found with regard to either 
lower extremity, and the veteran's bowel and bladder 
functioning was noted to be intact.  Additionally, deep 
tendon reflexes were present and symmetrical in the lower 
extremities.  Another VA doctor opined in August 2001 that 
the veteran had some chronic myofascial pain, but he did not 
believe that it was radicular in nature.

The veteran had some decreased sensation in July 2002, but 
his reflexes were noted to be very crisp.  In December 2002, 
the veteran complained that pain was radiating into his 
thigh.  The examination showed muscle strength to be 5/5, 
sensory testing to be 5/5, but deep tendon reflexes were 2/4 
and the veteran had pain upon palpation which included muscle 
spasm.  The veteran was unable to sit and stood for the 
entire examination.

At a check-up in May 2003, the veteran was noted to be within 
normal limits neurologically.  Deep tendon reflexes were 2+ 
and equal throughout, and there were no motor or sensory 
deficits.

In November 2003, an examination revealed some sensation 
change in the area of C4.  Nevertheless, the veteran's 
reflexes were equal in the knees and ankles and at least 2+.  
It was noted that an EMG several days earlier had shown mild 
to moderate changes in L5-S1.  A check-up in December 2003 
found that deep tendon reflexes were 2+ and equal to the 
lower extremities, and there were no motor deficits.

In May 2004, the veteran was noted to be grossly intact 
neurologically without focal deficits.

In view of the foregoing, it is concluded that the 
preponderance of medical evidence fails to show that the 
veteran has a neurological deficit as a result of his service 
connected disability.  As such, a separate rating for it is 
not warranted.  


Intervertebral disc syndrome (IVDS)

The ratings for intervertebral disc syndrome have changed 
several times during the course of this appeal.  

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate impairment, with 
recurrent attacks.  A 40 percent rating was assigned for 
severe IVDS manifested by recurring attacks, with 
intermittent relief. A 60 percent rating is assigned for 
pronounced IVDS; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  

While the veteran has complained about back pain, and 
indicated that its severity has forced him to miss days of 
work, the evidence fails to show severe IVDS manifested by 
recurring attacks, with only intermittent relief.

For example, x-rays taken in March 2006 revealed only mild 
degenerative disc disease.  Additionally, while the veteran 
testified that he had daily back spasms, a 
VA examiner in July 2002 opined that the veteran's mental 
condition made him believe that his back symptoms were worse 
than they really were, and in November 2003, an examiner 
opined that the veteran's emotional problems were by far his 
major problem, noting that they magnify the minimal symptoms 
the veteran has.

Additionally, at the November 2003, the veteran had no 
unusual pain to flex, tip, or extend, and no muscle weakness 
was noted.  The veteran had a normal gait and could stand up, 
sit down and get up off the table without particular 
difficulty.  

In September 2003 the regulations covering the rating of IVDS 
were renumbered as part of the revision to the spine 
regulations.  As such, IVDS is now evaluated under Diagnostic 
Code 5243, rather than 5293; however, no substantive changes 
were made.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 40 percent rating is assigned for 
incapacitating episodes with a total duration of between 4 
and 6 weeks.  A 60 percent rating is assigned for 
incapacitating episodes with a total duration of at least 6 
weeks; a 40 percent rating is assigned for incapacitating 
episodes with a total duration of between 4 and 6 weeks.

While the veteran indicated that he periodically missed work 
as a result of back pain, the evidence of record fails to 
show that he was ever prescribed bed rest to treat his back 
pain.  As such, a rating in excess of 20 percent is not 
available under the current criteria for IVDS. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2005.  
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a number of VA examinations 
(the reports of which have been associated with the claims 
file).  Additionally, the veteran testified at a hearing 
before the RO, and was offered the opportunity to testify at 
a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As to the 
element of the claim denied, no disability rating or 
effective date will be assigned, and as to the element 
granted, the RO will assign an effective date, and the 
veteran will be able to pursue an appeal of it, should he 
disagree with it so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   As Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for residuals of trauma to 
the lumbar spine is denied.

A separate 10 percent rating for limitation of motion of the 
dorsal spine is granted, subject to the laws and regulations 
governing the award of monetary benefits.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


